  Case 1:20-cv-00556-MJT Document 1 Filed 12/29/20 Page 1 of 10 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION


                                                   )
 UNITED STATES OF AMERICA and the                  )
 STATE OF TEXAS,                                   )
                                                   )
         Plaintiffs,                               )
                                                   )
 v.                                                )   Civil Action No.
                                                   )
 E. I. DU PONT DE NEMOURS AND CO.                  )
                                                   )
 and                                               )
                                                   )
 THE CHEMOURS CO. FC, LLC,                         )
                                                   )
         Defendants.                               )


                  COMPLAINT FOR NATURAL RESOURCE DAMAGES

       The United States of America (“United States”), by the authority of the Attorney General

of the United States, by and through the undersigned attorneys, acting at the request of the

National Oceanic and Atmospheric Administration (“NOAA”), and of the Fish and Wildlife

Service of the United States Department of the Interior (“FWS”), and the State of Texas, on

behalf of the Texas Commission on Environmental Quality (“TCEQ”), the Texas General Land

Office (“TGLO”), and the Texas Parks and Wildlife Department (“TPWD”) (collectively, the

“State”), file this Complaint and allege as follows:

                                 STATEMENT OF THE CASE

       1.      This is a civil action against E. I. du Pont de Nemours and Co. (“DuPont”) and

The Chemours Co. FC, LLC (“Chemours”), pursuant to Section 107(a)(4)(C) of the

Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”), 42
  Case 1:20-cv-00556-MJT Document 1 Filed 12/29/20 Page 2 of 10 PageID #: 2




U.S.C. § 9607(a)(4)(C), seeking recovery of damages for injury to, loss of, or destruction of

natural resources, including recovery of the costs of assessing such injury and damages and the

future costs of overseeing and monitoring restoration actions, as a result of releases of hazardous

substances into the environment at or from the DuPont Beaumont Works Industrial Park

Complex including the West Marsh, located at 5470 N. Twin City Highway, Nederland, Texas

77627. The State of Texas also seeks relief under the Texas Water Code (“TWC”) §§ 26.261-

267.

                                 JURISDICTION AND VENUE

       2.      This Court has personal jurisdiction over the Parties and has jurisdiction over the

subject matter of this action under Sections 107 and 113(b) of CERCLA, 42 U.S.C. §§ 9607 and

9613(b), and 28 U.S.C. §§ 1331, 1345 and 2201.

       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 and Section 113(b)

of CERCLA, 42 U.S.C. § 9613(b) because the release or threatened release of hazardous

substances that gives rise to the action occurred in this District.

                                              PARTIES

       4.      DuPont is a Delaware corporation registered to do business in the State of Texas.

       5.      DuPont formerly owned and operated the DuPont Beaumont Works Industrial

Park Complex including the West Marsh (the “Site”), located at 5470 N. Twin City Highway,

Nederland, Texas, from 1954 through 2015.

       6.      On July 1, 2015, DuPont created a new company, Chemours, for its Performance

Chemicals Division. Chemours is a Delaware corporation registered to do business in the State

of Texas.



                                                   2
  Case 1:20-cv-00556-MJT Document 1 Filed 12/29/20 Page 3 of 10 PageID #: 3




        7.     In 2015, Chemours became the owner of the DuPont Beaumont Works Industrial

Park Complex, located at 5470 N. Twin City Highway, Nederland, Texas, and the Site.

        8.     Collectively, DuPont and Chemours are the “Defendants.”

        9.     Pursuant to Federal statutes, including Section 107(f)(2)(A) of CERCLA, 42

U.S.C. § 9607(f)(2)(A), TCEQ, TGLO, TPWD, NOAA, and FWS are trustees for natural

resources injured as a result of releases of hazardous substances caused by Defendants at the

Site.

                          CERCLA STATUTORY BACKGROUND

        10.    Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides in pertinent part that:

               (1) the owner or operator of . . . a facility, (2) any person who at the time of
               disposal of any hazardous substance owned or operated any facility at which such
               hazardous substances were disposed of, . . . (4) . . . from which there is a release,
               or a threatened release which causes the incurrence of response costs, of a
               hazardous substance, shall be liable for – . . . (C) damages for injury to,
               destruction of, or loss of natural resources, including the reasonable costs of
               assessing such injury, destruction or loss resulting from such a release; . . . .

        11.    The term “natural resources” as defined in CERCLA means “land, fish, wildlife,

biota, air, water, groundwater, drinking water supplies, and other such resources belonging to,

managed by, held in trust by, appertaining to, or otherwise controlled by the United States, . . .

and any State or local government. . . .” 42 U.S.C. § 9601(16).

                                  GENERAL ALLEGATIONS

        12.    The Site (also known as the “West Marsh”) encompasses approximately 30 acres

in the northwestern corner of the DuPont Beaumont Works Industrial Park Complex, bounded by

the Neches River on the northeast, closed solid waste management units to the southeast, tank

storage to the southwest, and a former canal on the northwest.



                                                 3
  Case 1:20-cv-00556-MJT Document 1 Filed 12/29/20 Page 4 of 10 PageID #: 4




        13.      DuPont began operations at the Site in 1954, which included the production of

plastics and other proprietary synthetic products commercially sold by DuPont. Chemours, a

new company formed by DuPont became the owner of the Site in 2015.

        14.      During the time that DuPont owned and operated the Site, hazardous substances

including arsenic, chromium, lead, zinc, copper, mercury, and nickel were disposed of at the

Site.

        15.      Chemours is the current owner of the Site where hazardous substances have come

to be located.

        16.      Releases of hazardous substances from the Site have resulted in injuries to,

destruction of, loss of, and the loss of use of natural resources and services from natural

resources at the Site, including estuarine emergent wetland habitat and other resources.

        17.      Under Section 107 of CERCLA, 42 U.S.C. § 9607, and 43 C.F.R. Part 11, the

United States and the State of Texas (collectively, “Plaintiffs”), as natural resource trustees, are

entitled to recover damages for injury to natural resources, including (1) the cost to restore,

replace, or acquire the equivalent of such natural resources; (2) the compensable value of lost

services resulting from the injury to resources; and (3) the reasonable cost of assessing injuries to

natural resources and resulting damages.

        18.      In 2007, DuPont entered into a Memorandum of Agreement with the federal and

state natural resource trustees (collectively, “the Trustees”) to perform a cooperative, restoration-

based assessment to address potential natural resource injuries at the Site. Chemours joined the

cooperative assessment when it became the Site owner in 2015.

        19.      The Trustees’ assessment of these injuries to natural resources, including the

restoration project proposed to compensate for those losses, is identified in the “Final Damage

                                                  4
  Case 1:20-cv-00556-MJT Document 1 Filed 12/29/20 Page 5 of 10 PageID #: 5




Assessment and NEPA Categorical Exclusion for DuPont Beaumont Works West Marsh,

Jefferson County, Texas,” dated June 6, 2016.

       20.     The Trustees determined that hazardous substances released at the Site have

injured or potentially injured estuarine emergent wetland habitat and other resources.

       21.     The primary hazardous substances at the Site include arsenic, chromium, lead,

zinc, copper, mercury, and nickel.

       22.     The Trustees have incurred costs in assessing the injury to natural resources

which remain unreimbursed.

                                FIRST CLAIM FOR RELIEF
               (The United States’ and the State of Texas’s Claim for Recovery of
                         Natural Resource Damages Under CERCLA)

       23.     Paragraphs 1 through 22 are re-alleged and incorporated herein by reference.

       24.     DuPont and Chemours are “persons” within the meaning of Section 101(21) of

CERCLA, 42 U.S.C. § 9601(21) and also within the meaning of Section 26.263(5) of the TWC.

       25.     The Site is a “facility” within the meaning of Section 101(9) of CERCLA, 42

U.S.C. § 9601(9).

       26.     There was a “release” or a threatened “release” within the meaning of Section

101(22) of CERCLA, 42 U.S.C. § 9601(22), of “hazardous substances”, within the meaning of

Section 101(14) of CERCLA, 42 U.S.C. § 9601(14), into the environment at the Site.

       27.     The release of hazardous substances at or to the Site caused injury to, destruction

of, or loss of “natural resources” within the meaning of Sections 101(16) and 107(a)(4)(C) of

CERCLA, 42 U.S.C. §§ 9601(16) and 9607(a)(4)(C).

       28.     TCEQ, TGLO, TPWD, NOAA, and FWS are agencies that have been designated

as natural resource trustees pursuant to Section 107(f) of CERCLA, 42 U.S.C. § 9607(f).

                                                5
  Case 1:20-cv-00556-MJT Document 1 Filed 12/29/20 Page 6 of 10 PageID #: 6




       29.     TCEQ, TGLO, TPWD, NOAA, and FWS have incurred costs assessing such

injury, destruction, or loss of natural resources.

       30.     DuPont is within the class of liable persons described in Section 107(a)(2) of

CERCLA, 42 U.S.C. § 9607(a)(2), because it owned and operated the Site during the time

hazardous substances were disposed of at the Site.

       31.     Chemours is within the class of liable persons described in Section 107(a)(1) of

CERCLA, 42 U.S.C. § 9607(a)(1), because it currently owns the Site.

       32.     Pursuant to Section 107(a)(4)(C) of CERCLA, 42 U.S.C. § 9607(a)(4)(C),

Defendants are liable to Plaintiffs for injury to, destruction of, or loss of natural resources,

including the reasonable costs of assessing such injury, destruction, or loss resulting from actual

releases of hazardous substances at or to the Site.

                                SECOND CLAIM FOR RELIEF
                   (The State of Texas’s State Law Claim TWC §§ 26.261-267)

       33.     Paragraphs 1 through 32 are realleged and incorporated herein by reference.

       34.     The Site is a “facility” within the meaning of Section 327.2 of Title 30 of the

Texas Administrative Code.

       35.     Hazardous substances, within the meaning of Section 26.263(4) of the TWC, were

discharged at the Site.

       36.     Each Defendant is a “responsible person” within the meaning of Section

26.263(6) of the TWC.

       37.     There were “discharges or spills” within the meaning of Section 26.263(1) of the

TWC at or to the Site.

       38.     The discharge or spill at or to the Site has caused injury to, destruction of,


                                                     6
  Case 1:20-cv-00556-MJT Document 1 Filed 12/29/20 Page 7 of 10 PageID #: 7




and loss of land and aquatic resources held in trust or owned by the State of Texas, within the

meaning of Section 26.265(d) of the TWC.

       39.     The State has incurred and is continuing to incur costs related to determining the

impacts of the spill on the environment and natural resources as well as for the restoration

of land and aquatic resources held in trust or owned by the State of Texas, within the meaning of

Section 26.265(d) of the TWC.

       40.      Pursuant to Section 26.265(d) of the TWC, Defendants are liable to the State for

the reasonable costs of conducting reasonable and necessary scientific studies to determine the

impacts of the spill on the environment and natural resources and to determine the manner in

which to respond to spill impacts, including the reasonable costs incurred in restoration of land

and aquatic resources held in trust or owned by the State of Texas.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that this Court:

       1.      Enter judgment in favor of Plaintiffs and against Defendants, jointly and

severally, pursuant to Section 107(a)(4)(C) of CERCLA, 42 U.S.C. § 9607(a)(4)(C), and Section

26.265(d) of the TWC, for all damages for injury to, destruction of, and loss of natural resources

within the trusteeship of the United States and the State of Texas resulting from the releases of

hazardous substances at or to the Site, including the unreimbursed past, present, and future costs

of assessing such damages, the cost of restoring, replacing, and/or acquiring the equivalent of

those injured resources, and the past, present, and future diminution in value of those resources

pending restoration or replacement;

       2.      Enter a judgment in favor of Plaintiffs against Defendants for liability for all costs

of this action, including attorneys’ fees; and

                                                 7
Case 1:20-cv-00556-MJT Document 1 Filed 12/29/20 Page 8 of 10 PageID #: 8




   3.    Award Plaintiffs such other and further relief as this Court may deem appropriate.

                                       Respectfully submitted,

                                       FOR THE UNITED STATES OF AMERICA:


                                       Section Chief
                                       Environmental Enforcement Section
                                       Environment and Natural Resources Division
                                       U.S. Department of Justice

                                       s/ Samuel D. Blesi
                                       SAMUEL D. BLESI (DC Bar # 417818)
                                       Lead Attorney
                                       Environmental Enforcement Section
                                       Environment and Natural Resources Division
                                       U.S. Department of Justice
                                       P.O. Box 7611
                                       Washington, D.C. 20044-7611
                                       Telephone: 202-514-1466
                                       Sam.Blesi@usdoj.gov



                                       STEPHEN J. COX
                                       United States Attorney
                                       Eastern District of Texas


                                        s/ James Gillingham
                                       JAMES GILLINGHAM (Tex. Bar No. 24065295)
                                       Assistant United States Attorney
                                       Eastern District of Texas
                                       101 N. College Avenue, Suite 700
                                       Tyler, Texas 75702
                                       Email: james.gillingham@usdoj.gov
                                       Telephone: 903-510-9346




                                          8
Case 1:20-cv-00556-MJT Document 1 Filed 12/29/20 Page 9 of 10 PageID #: 9




                                 FOR THE STATE OF TEXAS:

                                  KEN PAXTON
                                  Attorney General of Texas

                                  BRENT WEBSTER
                                  First Assistant Attorney General

                                  SHAWN COWLES
                                  Deputy Attorney General for Civil Litigation

                                  PRISCILLA M. HUBENAK
                                  Chief, Environmental Protection Division


                                  s/ Ekaterina DeAngelo
                                  EKATERINA DEANGELO
                                  Assistant Attorney General
                                  Tex. Bar No. 24087398

                                  Office of the Attorney General
                                  Environmental Protection Division
                                  P.O. Box 12548, MC-066
                                  Austin, Texas 78711-2548
                                  Tel: (512) 463-2012
                                  Fax: (512) 320-0911
                                  Ekaterina.DeAngelo@oag.texas.gov

                                  COUNSEL FOR THE STATE OF TEXAS ON
                                  BEHALF OF THE TEXAS GENERAL LAND
                                  OFFICE, THE TEXAS PARK AND WILDLIFE
                                  DEPARTMENT, AND THE TEXAS
                                  COMMISSION ON ENVIRONMENTAL
                                  QUALITY




                                    9
 Case 1:20-cv-00556-MJT Document 1 Filed 12/29/20 Page 10 of 10 PageID #: 10




                            CERTIFICATE OF SERVICE

       I hereby certify that, on this day, I caused true and correct copies of the foregoing

Complaint to be served by first class mail, postage prepaid, on the following:


Patricia McGee
Corporate Counsel
E. I. du Pont de Nemours and Company
974 Centre Road, CRP 735
P.O. Box 2915
Wilmington, Delaware 19805

Todd Coomes
Senior Counsel, Chemours Legal
The Chemours Company
1007 Market Street
Wilmington, DE 19899

Date: 12/29/2020                               s/ Samuel D. Blesi
                                              SAMUEL D. BLESI
                                              Attorney
                                              Environmental Enforcement Section
                                              Environment and Natural Resources Division
                                              U.S. Department of Justice
                                              P.O. Box 7611
                                              Washington, D.C. 20044-7611
                                              Telephone: 202-514-1466
                                              Fax: 202-514-8865
                                              E-mail: Sam.Blesi@usdoj.gov




                                                10
